[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER RE:  DEFENDANT'S MOTIONS FOR JUDGMENT OR DISMISSAL #156AND DEFENDANT'S MOTIONS TO RE-ARGUE AND EXTENSION OF TIME
CT Page 9146
The court heard the grounds for the motion to re-argue. The court concludes that production requests B8 and B10 remain relevant despite the recent decision of Aetna Life andCasualty v. Braccidiferro, 34 Conn. App. 833 (1994).
Judgment of dismissal will enter on September 20, 1994 unless production requests B8 and B10 are complied with by that date.
LAWRENCE L. HAUSER, JUDGE